Citation Nr: 1520887	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-45 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for left knee degenerative disease status post left knee total arthroplasty.

2.  Entitlement to service connection for colitis as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for Henoch-Schönlein purpura as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additional evidence was received by VA subsequent to the most recent, October 2010 statement of the case.  Specifically, this evidence included additional VA treatment records, most recently dated in April 2014, as well as additional VA examination reports.  Neither the Veteran, nor his representative, waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as the claims herein must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

Although the RO considered a subsequent January 2010 rating decision, issued in February 2010, as the rating decision on appeal with respect to the increased rating claim for the left knee, the Board finds the August 2009 rating decision is the correct decision on appeal.  Within the one-year period following notification of the August 2009 rating decision, VA received correspondence from the Veteran.  Specifically, in a February 2010 statement, the Veteran indicated he disagreed with the January 2010 rating decision.  Nevertheless, construing the Veteran's statement liberally, the Board finds that the Veteran's correspondence must be considered a notice of disagreement (NOD) with respect to the August 2009 rating decision.  Following issuance of a statement (SOC) in October 2010, a substantive appeal was timely received within 60 days thereafter.  As such, the August 2009 rating decision is the rating decision on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation for his left knee disability, the Veteran has asserted that his service-connected left knee disability, along with other disabilities, as stated in his May 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, associated with the record in the Veterans Benefits Management System (VBMS), have rendered him unemployable. Accordingly, it is incorporated as an issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a March 2014 the Veteran submitted a NOD with respect to the March 2013 rating decision, which denied entitlement to service connection for colitis as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for Henoch-Schönlein purpura as secondary to service-connected diabetes mellitus, type II.  The record does not reflect an SOC has been issued with respect to these claims.  Where a SOC has not been provided following the timely filing of a NOD, a remand, not a referral is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, entitlement to service connection for colitis as secondary to service-connected diabetes mellitus, type II and entitlement to service connection for Henoch-Schönlein purpura as secondary to service-connected diabetes mellitus, type II, must be remanded for issuance of a SOC.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran's most recent VA examination was conducted in November 2009 with respect to the Veteran's left knee disability.  In January 2011 statements from the Veteran's friends, associated with the record in VMBS, it is indicated that the Veteran's symptoms, including pain have worsened with respect to his left knee disability.  Thus, as the severity of the Veteran's left knee disability may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted.

Additionally, in light of the remand for other matters, updated VA treatment records should be obtained.  The record in VMBS reflects the Veteran most recently received VA treatment from the Miami VA Healthcare System in April 2014.  Thus, on remand, updated VA treatment records from the Miami VA Healthcare System, to include all associated outpatient clinics, since April 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents

As noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation for his left knee disability, he submitted a May 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to establish TDIU, based in part on his left knee disability.  Thus, if granted, the earliest effective date of the "traditional" TDIU claim would be later than an effective date assigned based on his increased rating claim.  38 C.F.R. § 3.400(o)(1), (2) (2014).   However, the Board notes that, because the Veteran's Rice-type TDIU claim is considered to be a component of his claim for an increased evaluation for depression, effectively, the claim was perfected as part and parcel of the appeal for an increased evaluation for his left knee dsiablity.  Moreover, as noted above, the effective date of the Veteran's Rice-type TDIU claim would allow for the potential assignment of an earlier effective date, as opposed to his "traditional" TDIU claim. As such, it is advantageous to the Veteran for the Board to interpret the TDIU claim in appellate jurisdiction as the Rice-type TDIU as opposed to the "traditional" TDIU claim.   The record does not reflect that the RO adjudicated the TDIU claim in the first instance.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance.

The issue of entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II, has been raised by the record in a May 2015 application for benefits, associated with the record in VBMS, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Such claim is inextricably intertwined with the claim for a TDIU.  As such, RO adjudication of the claim for service connection for erectile dysfunction is necessary prior to Board adjudication of the TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim for entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II, as has been raised in a May 2015 application for benefits, associated with the record in VBMS.  Notice of the determination, and the Veteran's appellate rights should be issued to the Veteran and his representative.  Only if an appeal is completed as to the determination should the issue be forwarded to the Board for appellate consideration.

2.  Issue an SOC pursuant to the March 2014 NOD, as to the March 2013 rating decision, for the issues of entitlement to service connection for colitis as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for Henoch-Schönlein purpura as secondary to service-connected diabetes mellitus, type II.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014). 

Only if the Veteran completes an appeal with respect to that issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

3.  Obtain the Veteran's updated VA treatment records from the Miami VA Healthcare System, to include all associated outpatient clinics, since April 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred. 

a.  The examiner should report the range of motion of the left knee.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

b.  With respect to the instability of the left knee, the examiner should determine the extent of recurrent subluxation or lateral instability of the knee, by characterizing the severity of the disability in terms of slight, moderate, or severe.

The examiner must provide a complete rationale for the opinions expressed.

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, readjudicate the issues on appeal to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the appellant a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






